The Supreme Court did not improvidently exercise its discretion by directing that the defendant’s sentence for burglary in the third degree run consecutively to the sentences imposed upon the defendant under Indictment Numbers 5968/85 and 6931/86 for his commission of two other burglaries. However, *696this court previously directed that the defendant’s sentence for burglary in the third degree be reduced to two to four years imprisonment in accordance with the Supreme Court’s on-the-record promise to impose the minimum legal sentence for this offense (see, People v Stone, 150 AD2d 815). The Supreme Court failed to follow this directive, and resentenced the defendant to its previously-imposed sentence, which exceeded the legal minimum. Accordingly, the resentence has been modified to the extent indicated. Mangano, P. J., Thompson, Kunzeman, Eiber and Balletta, JJ., concur.